Name: Council Regulation (EEC) No 3462/87 of 17 November 1987 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil
 Type: Regulation
 Subject Matter: EU finance;  processed agricultural produce;  economic policy;  EU institutions and European civil service;  budget
 Date Published: nan

 No L 329/2 Official Journal of the European Communities 20 . 11 . 87 COUNCIL REGULATION (EEC) No 3462/87 of 17 November 1987 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, under Article 1 ( 1 ) of Regulation (EEC) No 2262/84 (3), as last amended by Regulation (EEC) No 3386/86 (4), producer Member States are to set up agencies for the purpose of carrying out certain checks and duties in connection with the olive oil production aid scheme ; whereas, under Article 1 (5) of the same Regulation, certain percentages of the agencies' actual expenditure are to be chargeable to the general budget of the European Communities up to certain maximum amounts and until the expiry of a certain period ; Whereas, due to administrative and legal problems experi ­ enced, it has not been possible for certain Member States to set up and operate the agencies within the time limits prescribed ; whereas, accordingly, those Member States are not in a position to use effectively the maximum amount which was set aside for them during the initial period of 100 % Community financing ; whereas, therefore, that initial period must be extended by one year without increasing the maximum amounts already allocated for those agencies under the existing legislation ; Whereas, taking account of the important role that these bodies can play to ensure timely and effective control of the production aid arrangements , it is necessary that 50 % of the agencies' actual expenditure in certain producer Member States should continue to be chargeable to the general budget of the European Communities, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (5) of Regulation (EEC) No 2262/84 is hereby amended as follows : 1 . the first and second subparagraphs shall be replaced by the/ following : 'Over a period of five years from 1 November 1984, the following percentages of the agency's actual expen ­ diture shall be chargeable to the general budget of the European Communities :  in the case of Italy, 100 % for the first three years up to a maximum of 14 million ECU, and 50 % for the fourth and fifth year ;  in the case of Greece, 100 % for the first four years up to a maximum of 7 million ECU, and 50 % for the fifth year.' ' In the case of Spain and Portugal , 100 % of the agency's actual expenditure during the period from 1 March 1986 to 31 October 1989 shall be covered, up to a maximum of 9,3 million ECU for Spain and 4,7 million ECU for Portugal .' 2. the fourth subparagraph shall be replaced by the follo ­ wing : 'The Council , acting by qualified majority on a proposal from the Commission , shall adopt before 1 January 1989 the method for financing the expendi ­ ture in question as from the 1989/1990 marketing year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1987 . For the Council The President L. T0RNAJS (  ) OJ No C 262, 1 . 10 . 1987, p. 7 . (2) Opinion delivered on 30 October 1987 (not yet published in the Official Journal). (3) OJ No L 208 , 3 . 8 . 1984, p. 11 . 0 OJ No L 310, 5 . 11 . 1986, p. 17 .